Order entered November             ,2012




                                             In The




                                      No. 05-12-00422-CR

                         AUSTIN MICHAEL BRUMLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81289-2011

                                            ORDER

       The Court REINSTATES the appeal.

       On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 8, 2012, we received the reporter’s record.

Therefore, we VACATE the October 11, 2012 order requiring findings.

       Appellant’s brief ~s due within thirty days of the date of this order.




                                                      DAVID L. BRIDGES
                                                      JUSTICE